DETAILED ACTION
This action is responsive to the filing of 5/16/2022. Claims 1, 3-4, 6-8, 10, 12, 14-16, 18, 20-22 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, 10, 12, 14-16, 18, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bliss (20170126841) in view of Bang (2019/0012142) in further view of TutorialRepublic (HTML, pg. 1-5, Wayback Machine date: 8/14/2020; https://web.archive.org/web/20200814084810/https://www.tutorialrepublic.com/html-tutorial/html-forms.php)

Claim 1, 8, 15: Bliss discloses a method for using a companion device to serve as a user interface for a network device, comprising: 
transmitting (Fig. 1: par. 32, client application 104 can retrieve device data 110 from the industrial devices 114 via communications application 106), from the network device (Fig. 1: 114a-c; par. 30, industrial devices on the plant network 112) to the companion device (Fig. 1: 102, client device), a list of graphical descriptors (par. 35, EDS; Fig. 5: 406a-c; par. 49, a device description file is stored on the industrial device itself; par. 50, instructs the device description file upload component 312 to initiate an upload of the device description file 502 from the industrial device to the client device), wherein each graphical descriptor includes a field that denotes a standard graphical item and a set of parameters (par. 57, can be modified by a user, including but not limited to a communication baud rate, flow control settings, programming mode setting, I/O module definitions, and other such settings) associated with the standard graphical item (par. 35, device name and/or model, version information, vendor information, communication configuration settings or other device configuration settings, a graphical icon to be used to represent the device in the topology tree, etc. … configuration settings for a selected industrial device can be viewed and modified by interacting with the selected device … attributes that enable the communications application to interact or communicate with the industrial device),

wherein at least one of the standard graphical items is used to provide data to the network device, and one or more parameters of the set of parameters comprises commands that the companion device is to issue to the network device (par. 35, registered device description file can also provide the communications application with attributes that enable the communications application to interact or communicate with the industrial device) if the at least one standard graphical item is actuated;

displaying the standard graphical items on a display element on the companion device (Fig. 2, par. 36; Fig. 6-7), wherein a software program (Fig. 1: 104; par. 30, client application that communicates with industrial devices 114; par. 31, renders selected sets of industrial device data on one or more graphical display screens) used to display the standard graphical item is preloaded in the companion device; 
accepting user input at the companion device (par. 32, can write configuration data 116 or other information to the industrial devices 114 via communications application 106; par. 58, allow the user to access, view, and modify the device settings via the programming application 910), 
wherein the user input comprises actuating one of the standard graphical items (Fig. 2; par. 58, allow the user to access, view, and modify the device settings via the programming application 910.) 

While Bliss discloses sending device data (electronic data sheet) with configuration options (communication baud rate, flow control settings, programming mode setting, I/O module definitions, and other such settings) from a network device to be modified by the user on the client device, Bliss does not explicitly disclose a standard graphical item (i.e. button, slider, input box, etc.) in the electronic data sheet. In other words, Bliss sends information on the network device parameters that the client device may change / modify (par. 57), but doesn’t specify that it has to be done through a particular standard graphical item.
Furthermore, Bliss does not explicitly disclose:
issuing a command to the network device in response to the user input, wherein the command was provided by the network device to the companion device in the set of parameters associated with the standard graphical item that was actuated.
	
Bang discloses a similar method for sending screen component information (UI description), including a standard graphical item with control parameters (Fig. 4: S403; par. 278, screen component information (UI description) may include information about the UI elements included in each page … may include information of the UI elements; type="Button"; par. 280 may also include function information; e.g. a VoiceTalk function.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Bang for a UI description file with standard graphical items and control parameters with the teaching of Bliss for modifying / sending network device settings in a data visualization device. One would have been motivated to combine the teachings so as to allow the network devices to customize the look-and-feel of their own GUI.

TutorialRepublic discloses a similar method for sending a UI to a client from a server, including:
issuing a command to the network device in response to the user input, wherein the command was provided by the network device to the companion device in the set of parameters associated with the standard graphical item that was actuated (pg. 4, A submit button is used to send the form data to a web server. When submit button is clicked the form data is sent to the file specified in the form's action attribute to process the submitted data.)
<form action="action.php" method="post">
    <label for="first-name">First Name:</label>
    <input type="text" name="first-name" id="first-name">
    <input type="submit" value="Submit">
    <input type="reset" value="Reset">
</form>

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Bang for a UI description file with standard graphical items and control parameters with the teaching of TutorialRepublic for sending commands to a server based on HTML sent from the server to the client for display / form submitting. One would have been motivated to combine the teachings so as to allow the network devices (server) to customize the look-and-feel of their own GUI, and control what input / commands a user may issue.

Claim 3, 10, 16: Bliss Bang and TutorialRepublic disclose the method of claim 1, wherein the standard graphical items are selected from the group consisting of button (Bang Fig. 8A: 820-890, buttons), slider (Bang Fig. 16B: SCrollView), input box (Bang Fig. 16A: EditText), display box (Bang Fig. 16A: View) and gauge (Bang Fig. 35B: 3520.)

Claim 4, 12, 18: Bliss Bang and TutorialRepublic disclose the method of claim 1, wherein one or more parameters of the set of parameters provide information regarding how the standard graphical item is to be displayed by the companion device (Bang Fig. 8A; par. 176, positions of the UI elements (e.g., coordinate values), sizes of the UI elements, information about whether the UI elements may be controlled by the user, types of input events for controlling the UI elements, and texts representing the UI elements.)  

Claim 6, 14, 20: Bliss Bang and TutorialRepublic disclose the method of claim 1, wherein at least one of the standard graphical items is used to provide data to a user, and one or more parameters of the set of parameters comprises data that the companion device is to display on the display element (Bang par. 551, sensor data, and operation information provided by the at least one IoT device 4000.) 

Claim 21: Bliss Bang and TutorialRepublic disclose the method of claim 1, further comprising: transmitting, from the network device, an inquiry seeking a device to serve as its user interface; and transmitting, from the companion device, in response to the inquiry, an indication of its ability to serve as the user interface for the network device (Bang par. 595, Fig. 44: 4420, 4410; transmitting, and accepting images for display on 4410 from 4420.)

Claim 22: Bliss Bang and TutorialRepublic disclose the method of claim 1, further comprising: transmitting, from the companion device, an indication of its ability to serve as the user interface for the network device (Bliss Fig. 4; par. 45-50, starting device discovery process to look for devices); and transmitting, from the network device, in response to the indication, a response that it is seeking a device to serve as its user interface (Bliss par. 49, sending a EDS from the network device to client device in response.)


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bliss in view of Bang, TutorialRepublic and in further view of Plummer (20150319046.)

Claim 7: Bliss Bang and TutorialRepublic disclose the method of claim 1. However, Bliss does not explicitly disclose wherein a gateway device is disposed between the network device and the companion device such that all communications between the companion device and the network device pass through the gateway device.
	Plummer discloses a similar method for controlling setting of devices over a network, including, wherein a gateway device is disposed between the network device and the companion device such that all communications between the companion device and the network device pass through the gateway device (Fig. 1: 110; Fig. 20; par. 42, local area network may include one or more gateways that provide the user with access to the network devices. The one or more gateways may also provide the user and the network devices with access to one or more external networks, such as a cloud network, the Internet, and/or other wide area networks. One or more gateways in the local area network may be designated as a primary gateway that provides the local area network with access to an external network.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of a gateway as taught by Plummer into the teaching of Bliss. One would have been motivated to combine the teachings so as to maintain authorized and secure access to the network (e.g. a router, Plummer, par. 45.)
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-8, 10, 12, 14-16, 18, 20-22  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shim (20140380234), Qian (20190377485), Ficner (20160195973), Peitz (20200218438.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
8/9/2022